Citation Nr: 1606100	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-17 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left hand injury with grafting of the index finger radial and ulnar digital nerves, middle finger ulnar nerve, intratendinous ganglion cyst with tendon damage and reconstruction of middle finger extensor digitorum communis. 

2.  Entitlement to a compensable rating for status post right radial fracture. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for dyslipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The RO in Houston, Texas now has jurisdiction over the matter. 

The Veteran presented testimony at a December 2015 Travel Board hearing; a transcript is of record. 

In a May 2012 rating decision, the RO granted service connection for the Veteran's hypertension.  Thus, this issue is no longer before the Board.

The issues of entitlement to higher ratings for left hand and status post right radial fracture (right elbow) disabilities and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Dyslipidemia is a laboratory finding, not a disability due to disease or injury; an underlying disease or injury is not identified.


CONCLUSION OF LAW

Service connection for dyslipidemia is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2009.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, and post-service treatment records.  The Board acknowledges that the record does not contain a medical opinion addressing the etiology of the Veteran's dyslipidemia.  However, as will be discussed below, there is no indication that the Veteran has a current disability for VA compensation purposes.  Accordingly, VA is not required to obtain an examination or medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran contends that his dyslipidemia is related to service.  A February 2009 pre-discharge VA examination shows a diagnosis and treatment for dyslipidemia.  

However, under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's diagnosis of dyslipidemia only represent laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The February 2009 pre-discharge VA examination shows that the Veteran's hypertension is related to his dyslipidemia. However, service connection for hypertension was granted in a May 2012 rating decision.  The record does not identify or suggest and the Veteran has not alleged another underlying disease (other than hypertension) to which the dyslipidemia may be related.  

As dyslipidemia of itself is not a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim of service connection for dyslipidemia must be denied.


ORDER

Entitlement to service connection for dyslipidemia is denied. 



REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's remaining claims. 

The Veteran seeks a higher rating for his left hand disability.  The Veteran was afforded a VA examination in March 2012.  Since then, the evidence shows that the Veteran's condition has gotten worse.  At the December 2015 hearing, the Veteran testified that he experiences numbness in his fingers and has increased pain.  The Veteran described his pain as a 7 out of 10.  He also indicated that he is unable to perform activities, such as hunting or biking.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's left hand condition. Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran should also be afforded a new VA examination for his right elbow condition.  The Veteran's most recent examination for his elbow was in February 2009.  The examiner noted that there was no objective evidence of painful motion.  However, in his notice of disagreement (NOD), the Veteran contends that he experiences pain on motion.  Therefore, a new examination addressing the severity of the Veteran's right elbow condition should be obtained on remand. 

Further development is also needed for the Veteran's service connection claim.  The medical evidence establishes a diagnosis of sleep apnea.  Specifically, a June 2011 sleep study from American Sleep Clinic shows a diagnosis of obstructive sleep apnea.  However, the March 2012 VA examiner ruled out sleep apnea syndrome.  Given the conflicting evidence, a new examination is necessary to clarify whether the Veteran has a diagnosis of sleep apnea and to determine whether any diagnosed sleep apnea is related to his military service. 

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left hand and right elbow conditions.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's left hand and right elbow conditions.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should specify whether the Veteran's left hand disability results in mild, moderate, or severe paralysis. 

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his sleep disorder.  The claims file and all pertinent medical records must be made available to the examiner for review.  The examiner should provide a diagnosis for each condition found.  A sleep study should be conducted if deemed necessary.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep disorder had its onset in service or is etiologically related to service.  The examiner should specifically address June 2011 treatment records, which show a diagnosis of obstructive sleep apnea. 

4. Upon completion of the above, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The Veteran should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


